

117 SRES 142 IS: Recognizing the importance of the United States-Japan relationship to safeguarding global security, prosperity, and human rights and welcoming the visit of Prime Minister Yoshihide Suga to the United States.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 142IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Menendez (for himself, Mr. Hagerty, Mr. Markey, Mr. Romney, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the importance of the United States-Japan relationship to safeguarding global security, prosperity, and human rights and welcoming the visit of Prime Minister Yoshihide Suga to the United States.Whereas the United States-Japan alliance is a cornerstone of global peace and stability and underscores the past, present, and future United States commitment to the stability and prosperity of Japan and the Indo-Pacific region;Whereas the United States and Japan established diplomatic relations on March 31, 1854, with the signing of the Treaty of Peace and Amity;Whereas 2021 marks the 76th anniversary of the end of World War II, a conflict in which the United States and Japan were enemies, and the strength of the alliance is a testament to the ability of great nations to overcome the past and to work together to create a more secure and prosperous future;Whereas, January 19, 2021, marked the 61st anniversary of the signing of the Treaty of Mutual Cooperation and Security between the United States and Japan;Whereas the U.S.-Japan Security Consultative Committee (2+2) met on March 16, 2021, in Tokyo and reaffirmed that the U.S.-Japan Alliance remains the cornerstone of peace, security, and prosperity in the Indo-Pacific region;Whereas the American and Japanese people share deeply rooted values of defending freedom, championing economic and social opportunity and inclusion, and respecting the rule of law;Whereas the peoples of Japan and the United States support each other in times of need with Japan being one of the first countries to offer assistance following the 9/11 attacks and Hurricane Katrina, and Americans supporting Japan in the aftermath of the Great East Japan Earthquake, ten years ago this month, through Operation Tomodachi;Whereas the strength of the United States-Japan relationship is due in part to the substantial reservoir of goodwill created by the close ties between the American and Japanese people at the grassroots level, often supported by the governments of the United States and Japan;Whereas there are more than 30,000 United States alumni of the Government of Japan-sponsored Japan Exchange and Teaching (JET) program, including nearly 200 JET program alumni working at the Department of State;Whereas the Fulbright program has sent nearly 7,500 young Japanese on Fulbright scholarships to the United States since 1952, and there are 37 United States-based Japan-America Society chapters, and the United States and Japan also share more sister city relationships than any other two countries;Whereas the governments and people of the United States and Japan share a commitment to free and open markets, high standards for the free flow of commerce and trade, and the establishment of an inclusive architecture for regional and global trade and development;Whereas the United States and Japan are top trading partners that exchange over $300,000,000,000 worth of goods and services each year, Japan serves as the biggest cumulative Foreign Direct Investment (FDI) contributor to the United States and the biggest job creator in the United States manufacturing sector regarding trade, and the United States-Japan bilateral economic relationship is one of strongest in the world; Whereas the United States and Japan are working closely via whole-of-government initiatives, bilateral partnerships, cooperation with like-minded countries, multilateral mechanisms including the Asia-Pacific Economic Cooperation (APEC) forum, and enhanced private-sector engagement to assist countries in the Indo-Pacific and across the globe to catalyze investment in infrastructure, energy, and the digital economy to promote connectivity and economic growth;Whereas United States-Japan economic cooperation has also led to close collaboration in science and technology and promoted shared values in research, including on COVID–19 response, the digital economy, national security-focused investment screening, quantum sciences, artificial intelligence, space exploration, biosciences, collaborative 5G networks, and interoperable approaches for Open RAN (radio access network) technologies;Whereas, following a year of delay due to the COVID–19 pandemic, Japan will host the Olympic and Paralympic Games in the summer of 2021, bringing together athletes from around the world in a celebration of the resilience of the human spirit; Whereas a robust and effective trilateral relationship between and among the United States, the ROK, and Japan is critical for joint security and interests in defending freedom and democracy, upholding human rights, championing women’s empowerment, combating climate change, promoting regional and global peace, security, and the rule of law in the Indo-Pacific and across the globe;Whereas a robust and effective trilateral relationship between and among the United States, the ROK, and Japan is critical for joint security and interests in defending freedom and democracy, upholding human rights, championing women’s empowerment, combating climate change, promoting regional and global peace, security, and the rule of law in the Indo-Pacific and across the globe;Whereas the United States welcomes Japan’s successive measures to enhance the role of its Self Defense Forces in securing peace and stability in the region and beyond, including its commitment on collective self defense under Japan’s laws, which strengthens the alliance’s ability to defend Japan and to continue safeguard regional security;Whereas the United States-Japan alliance is essential for ensuring maritime security and freedom of navigation, commerce, and overflight in the waters of the East China Sea;Whereas the United States invests significant military resources and capabilities to meet the Alliance’s current and future security challenges and through the U.S.-Japan Host Nation Support framework, the Government of Japan shares the costs of stationing United States forces in Japan;Whereas the United States and Japan, together with Australia and India, form a quadrilateral security cooperation known as the Quad which met on March 12, 2021, and reaffirmed its commitment to a shared vision for an Indo-Pacific region that is free, open, inclusive, healthy, anchored by democratic values, and unconstrained by coercion;Whereas people-to-people ties between the United States and Japan are long-standing and deep, as exemplified by the gift of the beautiful cherry trees that dot our Nation’s capital from the People of Japan to the People of the United States in 1912, and the cherry blossom festivals currently taking place across our Nation, signifying an unbreakable bond between the two nations; andWhereas, in April 2021, Prime Minister Yoshihide Suga will visit the United States at the invitation of President Joe Biden: Now, therefore, be it That the Senate—(1)welcomes Prime Minister Yoshihide Suga to the United States;(2)reaffirms the importance of the United States-Japan alliance for maintaining peace and stability and fostering a free and open Indo-Pacific region and beyond;(3)supports ongoing efforts to further strengthen the United States-Japan alliance, including the U.S.-Japan Security Consultative Committee (2+2) to confront threats posed by aggressive actors that threaten the peace and safety of both nations;(4)supports strong cooperation between the United States and Japan in safeguarding maritime security and ensuring freedom of navigation, commerce, and overflight in the East and South China Seas;(5)affirms the Senkaku Islands fall within the scope of Article V of the U.S.-Japan Treaty of Mutual Cooperation and Security, and remain opposed to any unilateral attempts to change the status quo in the East China Sea or undermine Japan’s administration of these islands;(6)acknowledges Japan’s critical role as the sole East Asian member of the Quad, which commits to a shared vision for a free and inclusive Indo-Pacific region;(7)stands in solidarity with Japan as it seeks justice and accountability for its abductees, and pledges the full support of the United States for Japan in seeking to resolve this issue; (8)recognizes the support of the Government of Japan in addressing global challenges, including COVID–19 challenges, that threaten the health and safety of people everywhere;(9)supports the expansion of academic and cultural exchanges between the United States and Japan, especially efforts to encourage Japanese students to study at universities in the United States, and vice versa, to deepen people-to-people ties;(10)encourages the expansion of collaboration for research and development of new and emerging cyber technologies with Japan, especially to address global challenges posed by the proliferation of digital authoritarianism;(11)promotes deepening the economic and trade ties between the United States and Japan, including the empowerment of women, which is vital for the prosperity of both our nations, the Indo-Pacific region, and the world; and(12)calls for continued cooperation between the governments of the United States and Japan in the promotion of human rights. 